 



EXHIBIT 10.4
DATED JUNE 2007
COLLINS STEWART EUROPE LIMITED (1)
and
NORTHWEST BIOTHERAPEUTICS, INC. (2)
NOMINATED ADVISER AND BROKER AGREEMENT
relating to
NORTHWEST BIOTHERAPEUTICS, INC.
MORRISON | FOERSTER
a multinational partnership
CityPoint, One Ropemaker Street | London EC2Y 9AW
Tel: +44 20 7920 4000 | Fax: +44 20 7496 8500
www.mofo.com

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page 1.  
INTERPRETATION
    1   2.  
CONDITION
    2   3.  
TERM
    3   4.  
FEES
    4   5.  
DUTIES OF THE NOMINATED ADVISER AND BROKER
    5   6.  
DUTIES OF THE COMPANY
    8   7.  
ADDITIONAL RIGHTS OF COLLINS STEWART
    13   8.  
CONFLICTS OF INTERESTS AND DUTIES
    13   9.  
CONFIDENTIALITY
    14   10.  
TERMS OF REFERENCE
    15   11.  
INDEMNITY
    17   12.  
ENTIRE AGREEMENT
    20   13.  
ASSIGNMENT
    20   14.  
THIRD PARTY INVESTIGATION
    21   15.  
VARIATION OF TERMS
    21   16.  
COUNTERPARTS
    21   17.  
NOTICES AND SERVICE OF PROCESS
    21   18.  
THIRD PARTY RIGHTS
    22   19.  
GOVERNING LAW
    22  

 -i- 

 



--------------------------------------------------------------------------------



 



DATED June 2007
PARTIES:

(1)   COLLINS STEWART EUROPE LIMITED, a company incorporated in England and
Wales with number 1774003 and whose registered office is at 88 Wood Street,
London EC2V 7QR, United Kingdom (“Collins Stewart”); and   (2)   NORTHWEST
BIOTHERAPEUTICS, INC. a company incorporated under the laws of the State of
Delaware, United States and whose registered office is at 18701, 120th Avenue
NE, Suite 101, Bothell, WA 98011, United States (“the Company”).

RECITALS

(A)   The Company is intending to seek admission to trading on the AIM market
operated by London Stock Exchange plc of all of the shares of Common Stock of
the Company, issued and to be issued.   (B)   Collins Stewart has agreed, on the
terms set out in this Agreement, to act as nominated adviser and broker to the
Company.

OPERATIVE PROVISIONS

1.   INTERPRETATION   1.1   For the purposes of this Agreement, a reference to a
statutory provision includes a reference to:-

  1.1.1   a statutory amendment, consolidation or re-enactment;     1.1.2  
statutory instruments or subordinate legislation or orders made under the
statutory provision; and     1.1.3   statutory provisions of which the statutory
provision is an amendment, consolidation or re-enactment

    but does not include a substituted provision.

1



--------------------------------------------------------------------------------



 



1.2   In this Agreement reference to:

  1.2.1   a person includes a legal or natural person, partnership, trust,
company, government or local authority department or other body (whether
corporate or unincorporated);     1.2.2   an individual includes, where
appropriate, his personal representatives;     1.2.3   the singular includes a
reference to the plural and vice versa; and     1.2.4   one gender includes all
genders.

1.3   Unless otherwise stated, a reference to a Clause or Schedule is a
reference to a clause of, or schedule to, this Agreement and a reference to this
Agreement includes its Schedule.   1.4   Clause headings in this Agreement and
in the Schedule are for ease of reference only and do not affect its
construction.   1.5   In this Agreement the expression “business day” shall mean
a day, other than a Saturday or Sunday, on which banks are ordinarily open for
business in London and Bothell, Washington, United States.   2.   CONDITION  
2.1   The obligations of the parties under this Agreement are conditional upon
the admission of the entire issued and to be issued share capital of the Company
to trading on the AIM market (“AIM”) operated by London Stock Exchange plc (the
“London Stock Exchange”) becoming effective (“Admission”) pursuant to Rule 6 of
the AIM Rules for Companies published from time to time by the London Stock
Exchange (the “AIM Rules”).   2.2   If the condition in Clause 2.1 shall not
have been fulfilled by 22 June 2007 (or such later date as Collins Stewart and
the Company may agree but in any event not later than 31 July 2007), this
Agreement and the obligations under or pursuant to this Agreement shall cease
and determine and no party shall have any claim against the other under or
pursuant to this Agreement except that the Company shall pay all



2



--------------------------------------------------------------------------------



 



    reasonable costs, charges and expenses incurred by Collins Stewart, up to a
maximum amount of £15,000 payable on demand, for Collins Stewart to make
relevant compliance checks on Directors, shareholders and other senior employees
of the Company as it considers necessary.   3.   TERM   3.1   The Company hereby
agrees to retain Collins Stewart as its nominated adviser and broker for a
period of twelve months commencing on the date of Admission (the “Commencement
Date”) and shall continue thereafter unless and until terminated by the Company
or Collins Stewart giving to the other not less than three months prior written
notice provided that such notice shall expire on or after the expiry of the
initial twelve month period.   3.2   Notwithstanding the foregoing:-

  3.2.1   Collins Stewart shall be entitled to resign as nominated adviser and/
or broker at any time (whereupon this Agreement shall terminate forthwith) if:-

  (a)   the Company is in material breach of its obligations under this
Agreement or under the AIM Rules or any other agreement, covenant, warranty or
undertaking given to Collins Stewart, the London Stock Exchange or any other
regulatory authority; or     (b)   any representation or warranty made to
Collins Stewart by or on behalf of the Company in or in connection with this
Agreement or any other agreement between the Company and Collins Stewart is
untrue, inaccurate or misleading in any material respect;

  3.2.2   the Company shall be entitled to terminate this Agreement forthwith by
notice in writing to Collins Stewart if:

  (a)   Collins Stewart is in material breach of its obligations under this
Agreement; or

3



--------------------------------------------------------------------------------



 



  (b)   Collins Stewart is adjudged not to be fit and proper to conduct
investment business by any regulatory authority or is removed from the list of
nominated advisers maintained by the London Stock Exchange;

  3.2.3   this Agreement shall terminate forthwith if the Company or Collins
Stewart becomes insolvent or has any winding-up, receivership or administrative
order made in respect of it, or makes or seeks to make any arrangement with its
creditors or passes a resolution for its winding-up or a petition is presented
for its winding-up or administration;     3.2.4   this Agreement shall terminate
forthwith if the Company’s shares cease to be admitted to trading on AIM save in
circumstances where the Company’s shares are suspended from trading, provided
that, in the opinion of Collins Stewart (acting reasonably) it is likely that
the Company’s shares will be re-admitted to trading within two months of such
suspension; and     3.2.5   Collins Stewart shall be entitled to resign, at its
sole discretion, at any time on not less than 30 days’ prior written notice to
the Company should it consider acting reasonably its name or reputation to be
likely to be prejudiced by continuing as the Company’s nominated adviser and/or
broker.

3.3   Termination of this Agreement for any reason whatsoever pursuant to this
Clause 3 shall be without prejudice to and shall not be by way of limitation of
any claims otherwise available to any party arising out of the antecedent breach
of this Agreement by any other party.   4.   FEES   4.1   The Company shall pay
to Collins Stewart for its services under this Agreement an annual fee (the
“Fee”) at the annual rate of £50,000, which amount shall be payable in quarterly
instalments in advance, on 1 January, 1 April, 1 July and 1 October each year
(the “Due Dates”) the first such instalment to be paid on the Commencement Date
and shall be a pro rata payment from the date of Admission until the next Due
Date. If this Agreement is terminated between Due Dates, Collins Stewart shall
be entitled to retain only a pro-rated portion of the fees paid on the Due Date
immediately preceding such termination (pro-rated for the period commencing with



4



--------------------------------------------------------------------------------



 



    such Due Date and ending on the date the Agreement was terminated) and shall
reimburse the Company for excess fees paid by the Company on such Due Date.  
4.2   The Fee and all reasonable costs, charges and expenses referred to in
Clause 4.1 shall be payable, in each case, in pounds sterling together with
value added tax, if applicable.   4.3   Any payments made pursuant to this
Clause 4 shall be for the performance of Collins Stewart’s services under this
Agreement and shall be in addition to and shall not include any fees or
commissions payable in connection with the proposed placing of shares in the
Company by Collins Stewart (“Placing”) pursuant to the placing agreement of even
date between (1) the Company, (2) the Directors, and (3) Collins Stewart,
relating to the Placing (“Placing Agreement”) and Admission and any advice
Collins Stewart may be engaged to provide on any specific transaction, position
or situation on behalf of the Company.   5.   DUTIES OF THE NOMINATED ADVISER
AND BROKER   5.1   Collins Stewart is responsible to the London Stock Exchange
for advising and guiding the Company on its responsibilities under the AIM
Rules. Collins Stewart will, as the Company’s nominated adviser, provide general
advice to the Company and the Directors in relation to matters concerning the
AIM Rules, and any changes thereto requirements of the London Stock Exchange and
to other matters relevant to a company whose shares are traded on AIM as the
Company may reasonably request from time to time and carry out the
responsibilities of nominated adviser as set out in the AIM Rules for Nominated
Advisers published from time to time by the London Stock Exchange (the “NOMAD
Rules”). Any further advice required and requested by the Company from Collins
Stewart in relation to any specific transactions or matters over and above such
general advice shall be the subject of further specific fees to be agreed in
advance between the Company and Collins Stewart in relation to each such
specific transaction or matter.   5.2   Notwithstanding the generality of Clause
5.1, the responsibilities of Collins Stewart as nominated adviser will also,
without limitation, include the following:



5



--------------------------------------------------------------------------------



 



  (a)   monitoring the trading activity in the shares and, in particular,
reporting to the Company (where appropriate) if there is a substantial movement
in the price of, or trading activity in, the shares;     (b)   advising on
compliance with the requirements of, and liaising where necessary with, the AIM
team of the London Stock Exchange;     (c)   being available at all times to
advise and guide the Directors and the Company as to their respective
responsibilities and obligations to ensure compliance, on an ongoing basis, with
the AIM Rules;     (d)   providing to the London Stock Exchange such information
in relation to the Company in such form and within such time limits as the
London Stock Exchange may require;     (e)   reviewing regularly the Company’s
actual trading performance and financial condition against any profit forecast,
estimate or projection (whether or not the same has been made public by, or on
behalf of, the Company) in order to assist the Company in determining whether a
notification is necessary under Rule 17 of the AIM Rules;     (f)   providing
guidance in respect of making press releases and other public and/or shareholder
communications by the Company, as well as distributing approved press releases
to the appropriate news services as and when required;     (g)   advising on and
co-ordinating an appropriate investor liaison programme for the Company;     (h)
  providing a periodic analysis of the make up of the Company’s share register;
    (i)   assisting the Company in complying with the regulations of the London
Stock Exchange (including the AIM Rules), and, if applicable, the FSA and the
Takeover Panel;     (j)   informing the London Stock Exchange if it ceases to be
the Nominated Adviser; and



6



--------------------------------------------------------------------------------



 



  (k)   abiding by the eligibility criteria (as set out in the NOMAD Rules) at
all times.

5.3   Collins Stewart will, as the Company’s broker, carry out the
responsibilities of its broker, including without limitation:

  (a)   preparing and publishing research reports on the Company at such
intervals as deemed appropriate by Collins Stewart and the Company (for example
on the publication of results and the occurrence of significant events);     (b)
  providing the Company with intelligence on its market place and its
competitors and on acquisition, investment or other corporate opportunities and
advising the Directors on such opportunities;     (c)   advising the Company on
anticipated market reactions to new corporate initiatives including, for
example, acquisitions, disposals and finance raising;     (d)   if requested,
attend annual general meetings and extraordinary general meetings of the
Company;     (e)   provide all the services specified from time to time in the
AIM Rules or the rules of the London Stock Exchange as being the responsibility
of a Broker;     (f)   provide such other assistance on such terms as Collins
Stewart and the Company may agree in writing from time to time.

5.4   Collins Stewart will also, subject to receipt of the relevant documents
from the Company and for so long as it remains the nominated adviser and broker
of the Company, maintain a file (either in hard copy or electronically) relating
to the Company, available at all times to the London Stock Exchange, containing
the documents required to be available therein by the London Stock Exchange.  
5.5   Collins Stewart shall release to a Regulatory Information Service all
information received from the Company which is required to be announced under
the AIM Rules within the time limits required subject to Collins Stewart having
received the same in reasonable time to enable it to do so. Subject to the
Company providing relevant information to Collins Stewart, Collins Stewart shall
advise the Company on the

7



--------------------------------------------------------------------------------



 



    information required to be transmitted to the London Stock Exchange and
shall liaise with the London Stock Exchange on behalf of the Company.   6.  
DUTIES OF THE COMPANY   6.1   The Company hereby undertakes to have due regard
to all proper and reasonable advice given by Collins Stewart as a nominated
adviser in relation to compliance with the AIM Rules.   6.2   The Company
undertakes with Collins Stewart that it will at all times during the continuance
of this Agreement promptly, subject to Clause 8.3:

  6.2.1   provide Collins Stewart with such management information, including
(without limitation) quarterly financial statements, as it may reasonably
require to enable Collins Stewart to monitor the financial performance of the
Company and without prejudice to Clause 6.2.4 below and give reasonable advance
notice to Collins Stewart of any proposed announcement of profits or losses and
dividends in respect of the shares of the Company;     6.2.2   provide Collins
Stewart with copies of the audited consolidated financial statements of the
Company and its subsidiaries (if any), approved by the Directors and the
auditors for the time being of the Company, together with a draft Form 10-K of
such results and provide Collins Stewart with copies of the Company’s Form 10-Q,
in each case promptly upon their being available;     6.2.3   forthwith upon
request, provide Collins Stewart with complete and accurate copies of all papers
and other information laid before any board meeting and of the minutes of any
board meeting;     6.2.4   to notify Collins Stewart in advance of and consult
with Collins Stewart regarding any announcement of profits or losses or
dividends in respect of any financial period of the Company and consult with
Collins Stewart in advance of its release regarding any other information which
is likely to materially affect the general character or nature of the business
of the Company or is required to be announced under the AIM Rules or which may
need to be made known to the investing public in order to enable the investing
public to



8



--------------------------------------------------------------------------------



 



      appraise the position of the Company to avoid the establishment of a false
market in its securities provided that, for the avoidance of doubt, this Clause
6.2.4 shall not apply to any announcements or filings required to be made by the
Company with the Securities and Exchange Commission or pursuant to US Federal
securities laws generally;     6.2.5   to notify Collins Stewart in advance of,
and consult with Collins Stewart at least four days (or, if it is not reasonably
practicable to do so, such shorter period as is reasonably practicable) prior to
the intended date of publication, proofs of the documents to be sent to holders
of the Company’s securities relating to the matters referred to in Clause 6.2.4
above;     6.2.6   not enter into any commitment or agreement or arrangement or
knowingly do or permit to be done any other act or thing which, in any such
case, would give rise to any obligation to issue any share or loan capital of
the Company or to grant any options to acquire shares of the Company (otherwise
than under the share option schemes or plans of the Company in existence at the
date hereof) or securities exchangeable or convertible into shares of the
Company, without prior consultation with Collins Stewart save for the grant of
options to employees of the Company in accordance with the rules of such option
scheme;     6.2.7   notify Collins Stewart in advance of, and discuss with
Collins Stewart, any matter which it may be necessary to make known to the
investing public in order to avoid the establishment of a false and/or
disorderly market in its securities;     6.2.8   forward to Collins Stewart for
comment proofs of all documents to be sent to holders of any of the Company’s
securities;     6.2.9   inform Collins Stewart of any proposed new directors and
ensure that each such proposed new director completes a directors questionnaire
and, if Collins Stewart deems appropriate in the circumstances, pay for Collins
Stewart to carry out third party investigations on any proposed new director;



9



--------------------------------------------------------------------------------



 



  6.2.10   inform Collins Stewart forthwith upon becoming aware of any breach of
the AIM Rules by the Company and/or any Director or a future director of the
Company and to request the advice and guidance of Collins Stewart in relation to
all matters relevant to the Company’s compliance with the AIM Rules;     6.2.11
  maintain a code on directors’ and senior employees’ dealings in the form or
substantially the form in place at Admission or otherwise required by the AIM
Rules;     6.2.12   ensure that at all times one of the Directors or a future
director of the Company or the Company Secretary shall be authorised by the
Company and responsible (on behalf of the Company) for communicating with
Collins Stewart with regard to all matters which are the subject of this
Agreement; and     6.2.13   maintain a website in compliance with Rule 26 of the
AIM Rules.

6.3   The Company represents and warrants to Collins Stewart that all
information and documents relating to the Company disclosed or supplied by any
of the Directors or the Company or any agent of any of them to Collins Stewart
or its agents during the term of or in the course of the negotiations leading up
to this Agreement, are or will be true and accurate in all material respects,
and there is and will be no fact not disclosed which would render any such
information or document untrue, inaccurate or misleading.   6.4   The Company
shall provide Collins Stewart with all such information and documents as Collins
Stewart may reasonably require to enable it to comply with its obligations to
the London Stock Exchange under the AIM Rules and/or the NOMAD Rules including
without limitation, and subject to Clause 9 any document or other information
requested by Collins Stewart to make due and careful enquiry of, and exercise
due skill and care in considering or satisfying, a particular matter (and to
keep an appropriate record of the same) and supply and procure that each
Director supplies, forthwith upon Collins Stewart requesting the same, complete
and accurate copies of any document or any other information which Collins
Stewart may require for the discharge of its duties under Rule 25 of the NOMAD
Rules.



10



--------------------------------------------------------------------------------



 



6.5   The Company shall comply with all obligations imposed on it or him (as the
case may be), under the Financial Services and Markets Act 2000 (“FSMA”), the
AIM Rules, the Prospectus Rules published by the Financial Services Authority
from time to time (“Prospectus Rules”) and the Code on Takeovers and Mergers and
all such other legislation or regulations as shall become applicable to a
company whose share capital, or any part of it, is traded on AIM.   6.6   In
addition to and without limiting any of the other obligations of the Company in
this Agreement, the Company undertakes to Collins Stewart that they shall
procure (so far as each is able) that a meeting (a “Compliance Meeting”) is
held:

  6.6.1   at the principal place of business of the Company from time to time or
such other location as may be agreed in writing between the Company and Collins
Stewart for the purposes of this Clause 6.6.1;     6.6.2   of which as much
advance written notice as is reasonably practicable (being not less than five
Business Days, where practicable) is given to Collins Stewart;     6.6.3   at
which Collins Stewart shall be entitled to attend (either in person or by
telephone, video conference facility or other similar electronic communication
facility) and speak;     6.6.4   at least once every three months, provided that
a Compliance Meeting shall be held on the date and time specified in written
notice from Collins Stewart to the Company where Collins Stewart, having regard
to its obligations under the NOMAD Rules, believes that a Compliance Meeting is
required to be held at such other time;     6.6.5   at which at least two
Executive Directors are present in person of which one must be either the Chief
Executive Officer or the Chief Financial Officer;     6.6.6   at which each
Director attends in person or by telephone at least once every six months;    
6.6.7   at which the attendees of each Compliance Meeting:



11



--------------------------------------------------------------------------------



 



  (a)   review and consider, with all due care and attention, the compliance
checklist in the form set out in Schedule 1 (the “Compliance Checklist”) and
which may be updated from time to time by Collins Stewart;     (b)   complete
the Compliance Checklist, providing as much information as the attendees
reasonably consider should be made available to Collins Stewart to enable
Collins Stewart to comply with its obligations under the NOMAD Rules;     (c)  
resolve that the completed Compliance Checklist be approved by the relevant
Compliance Meeting, be signed by a Director present and circulated to all the
Directors and Collins Stewart;

  6.6.8   a Director present certifies the completed Compliance Checklist as
being true and accurate and signs the completed Compliance Checklist on behalf
of all the attendees of the Compliance Meeting.

6.7   The parties agree that the form of the Compliance Checklist, which at the
date of this Agreement is as set out in Schedule 1, is to include all such
information as is desirable to be notified to Collins Stewart for the purposes
of fulfilling its obligations under the NOMAD Rules. Accordingly, the parties
agree that the form of the Compliance Checklist shall be amended by Collins
Stewart from time to time to the satisfaction of Collins Stewart (in its
absolute discretion) with the aim of ensuring (but without limiting the absolute
discretion of Collins Stewart as to the form of the Compliance Checklist from
time to time) that the Compliance Checklist requests all such information as is
desirable to be notified to Collins Stewart for the purposes of fulfilling
Collins Stewart’s obligations under the NOMAD Rules or such other rules,
regulations or laws to which Collins Stewart is subject from time to time in
connection with this Agreement.   6.8   The Company shall not during the term of
this Agreement issue shares of preferred stock of the Company (the “Preferred
Stock”) to the extent such issuance exceeds 20 per cent. of the then aggregate
of the issued and outstanding shares of common stock of the Company (on a fully
diluted basis taking into account all issued and outstanding warrants, options
and other securities convertible into such shares of

12



--------------------------------------------------------------------------------



 



    common stock) and the Preferred Stock, take together, without the
affirmative of the holders of not less than a majority of the voting power of
all outstanding stock of the Company.   7.   ADDITIONAL RIGHTS OF COLLINS
STEWART   7.1   For the period during which Collins Stewart acts as the
Company’s nominated adviser and/ or broker, the Company agrees that Collins
Stewart shall have the right to attend (by telephone or other means) all
meetings of the board of directors of the Company.   7.2   Collins Stewart
shall, during the period of twelve months from the date of Admission, be
afforded an opportunity to propose its services on the same basis as other
investment banks or financial advisers, to act as the Company’s placing agent
and/or underwriter and/or adviser on any debt or equity financings conducted
within the United Kingdom, whether public or private, on terms to be negotiated
between Collins Stewart and the Company, whether institutional or from a
strategic corporate partner. Notwithstanding the foregoing, this clause 7.2
shall not apply to partnering, co-development or other strategic transactions of
the Company.   7.3   Collins Stewart shall, during the period of twelve months
from the date of Admission, be afforded an opportunity to propose its services
on the same basis as other investment banks or financial advisers, to act as the
Company’s financial adviser in relation to any extraordinary corporate
transaction (M&A, partnering or other strategic transaction, etc.) that the
Company may undertake in the United Kingdom.   8.   CONFLICTS OF INTERESTS AND
DUTIES   8.1   The Company acknowledges that the London Stock Exchange regards a
nominated adviser as owing certain duties solely to the London Stock Exchange
and agrees that if at any time a conflict arises between the duties of Collins
Stewart to the Company and the duties of Collins Stewart to the London Stock
Exchange, Collins Stewart shall, after reasonable consultation with the Company,
be entitled to act so as to fulfil its obligations to the London Stock Exchange
without incurring any liability to the Company arising out of such action.
Collins Stewart agrees it will act reasonably to mitigate loss to the Company as
a result of such conflict.



13



--------------------------------------------------------------------------------



 



8.2   Neither Collins Stewart nor any director, officer, adviser, shareholder,
partner or employee of Collins Stewart or part undertaking or subsidiary of
Collins Stewart (a “Relevant Person”) will have any duty to disclose to the
Company any information which comes to their notice in the course of carrying on
any other business or as a result of, or in connection with, the provision of
services to other persons. The Company acknowledges and agrees that Collins
Stewart and Relevant Persons may be prohibited from disclosing, or it may be
inappropriate for them to disclose, information to the Company even if it
relates to the Company.   8.3   The Company undertakes that no information will
be supplied to Collins Stewart in breach of any duty of confidentiality (whether
contractual or arising at common law) owed by the Company to any third party.  
9.   CONFIDENTIALITY   9.1   Except as required by law or regulation, each of
Collins Stewart and the Company undertakes to keep confidential any confidential
information concerning the business, affairs, directors or employees of the
other which comes into its possession and not to use any such information for
any purposes other than that for which it was provided unless such information:

  9.1.1   is already in the public domain; or     9.1.2   comes into the public
domain (otherwise than by breach by the party disclosing the information); or  
  9.1.3   is already held by the party disclosing the information and is not
subject to a duty of confidentiality; or     9.1.4   has been or is obtained by
the party disclosing the information from a third person who, insofar as is
known to that party, is not prohibited from transmitting the information to that
party by a contractual, legal or fiduciary obligation to the other party.

9.2   The Company acknowledges and accepts that Collins Stewart (or any Relevant
Person) may be required to disclose information and deliver documentation
relating to the Company and/or the engagement to governmental or regulatory
agencies and

14



--------------------------------------------------------------------------------



 



    authorities and expressly authorises any such disclosure and delivery
provided that Collins Stewart shall so far as is reasonably practicable liaise
with the Company prior to disclosure of any information.   9.3   Nothing in this
Agreement shall oblige the Company to provide Collins Stewart with a copy of any
document or any information which the Company reasonably and in good faith
considers is or may be covered by attorney/client privilege, work-product
doctrine or in respect of which it is restricted from disclosing due to an
obligation of confidentiality owed to a third party.   10.   TERMS OF REFERENCE
  10.1   Any advice given by Collins Stewart or any Relevant Person to the
Company including any valuations and other written reports or material produced
by Collins Stewart or any Relevant Person is confidential to the Company and
provided for its sole use and benefit and may not be used or relied upon by the
Company for any purpose other than that for which it was provided or (save as
required by law or by any regulatory or taxation authority) disclosed to any
other person (other than the Company’s professional advisers who may place no
reliance on such advice) without the prior written consent of Collins Stewart.  
10.2   Save as required by the AIM Rules, neither any advice rendered by, nor
communication from, Collins Stewart or any Relevant Person may be quoted or
referred to, in any public report, document, release, announcement or other
communication by the Company without the prior written consent of Collins
Stewart.   10.3   Without prejudice to any duties or obligations imposed on
Collins Stewart or any Relevant Person by the FSMA, the FSA Handbook or under
the regulatory system (as defined by the Glossary to the FSA Handbook) (the
“Regulations”), Collins Stewart shall act exclusively for the Company in
relation to the subject matter of this Agreement and confirms it is not acting
for any other person or treating any other person as its client in relation to
the subject matter of this Agreement and Collins Stewart will therefore not be
responsible to any person other than the Company for providing the protections
afforded to clients of Collins Stewart or for providing advice in relation to or
in connection with such subject matter.



15



--------------------------------------------------------------------------------



 



10.4   The copyright in all correspondence or documentation written or prepared
by Collins Stewart or by any Relevant Person in the course of the duties of this
appointment shall remain with Collins Stewart.   10.5   Collins Stewart shall be
entitled to assume that instructions have been properly authorised by the
Company if they are given or purported to be given by any person who is or
purports to be, and is reasonably believed by Collins Stewart to be, a Director
or duly authorised agent of the Company. The Company shall be entitled to assume
that advice, guidance and/or instructions received from or actions taken by
Collins Stewart have been properly given and/or taken and authorised by Collins
Stewart if given and/or taken or purported to be given and/or taken by any
person who is or purports to be, and is reasonably believed by the Company to
be, a Director or duly authorised agent of Collins Stewart.   10.6   In
providing its services hereunder, Collins Stewart is proposing to classify the
Company as an Intermediate Customer as defined in the FSA Handbook which fact
the Company hereby confirms, and the Company acknowledges that, by virtue of
such fact, the Company will not obtain the benefit of certain of the FSA Rules.
  10.7   Without prejudice to Collins Stewart’s duties to provide advice and
guidance to the Company on the AIM Rules pursuant to this Agreement, the Company
acknowledges that Collins Stewart is not responsible for providing any legal
advice to the Company in respect of any applicable laws and regulations and the
Company undertakes to obtain appropriate legal advice in respect of these
matters and to communicate to Collins Stewart any such advice as is relevant to
the carrying out of Collins Stewart’s services hereunder.   10.8   The Company
acknowledges that, when Collins Stewart gives the Company advice or provides
other services in accordance with this Agreement, Collins Stewart or any
Relevant Person or another client may have an interest, relationship or
arrangement that may conflict with the Company’s interests and would otherwise
conflict with the duties owed by Collins Stewart to the Company. Collins Stewart
will be obliged to disregard any such interest when it is acting for the
Company. Collins Stewart has established, as permitted under the rules of the
FSA, “Chinese Wall” procedures designed to ensure that in providing services to
any particular client, individuals are



16



--------------------------------------------------------------------------------



 



    insulated from information known to individuals working in other divisions.
Collins Stewart accordingly confirms that any confidential information obtained
by it in its capacity as Nominated Adviser to the Company will, through the use
of “Chinese Walls”, be kept strictly confidential from, and will not be
disclosed to or used by any division within Collins Stewart, carrying out
brokerage or trading activities (including acting as Broker for the Company)
within Collins Stewart. The Company also accepts that, in acting for it, Collins
Stewart will not be required to disclose to it, nor to make use for its benefit
of, any information known to Collins Stewart which (i) belongs to or is
confidential to another client of Collins Stewart or (ii) belongs to or is
confidential to any Relevant Person or (iii) which belongs to or is confidential
to Collins Stewart and relates to some part of its business other than the
provision of corporate finance services.   10.9   The Company acknowledges that
all services provided by Collins Stewart pursuant to this Agreement are subject
to the applicable Regulations.   10.10   The Company acknowledges and accepts
that Collins Stewart may be required by law or by regulatory agencies and
authorities to disclose information and deliver documents relating to the
Company in relation to Collins Stewart’s engagements hereunder. The Company
expressly authorises any such disclosure or delivery provided that, to the
extent allowed, Collins Stewart will provide the Company with prompt (and where
practicable, prior) notice of any such obligation to disclose information.   11.
  INDEMNITY   11.1   No claim shall be made against any Relevant Person by the
Company or any Director, officer, employee, agent or adviser of the Company to
recover any loss, damage, liability, cost, charge or expense which it or he may
suffer or incur by reason of, arising directly or indirectly out of, or in
connection with, the carrying out by or on behalf of Collins Stewart of their
obligations under this Agreement save and to the extent that such loss, damage,
liability, cost, charge or expense arises from (i) the fraud, negligence or
wilful default of the Relevant Person or (ii) the material breach by an Relevant
Person of its duties or obligations under FSMA or the regulatory



17



--------------------------------------------------------------------------------



 



    system as defined in the rules of the FSA or the Nomad Rules (iii) the
breach by an Relevant Person of the terms of this Agreement.   11.2   The
Company undertakes to Collins Stewart to indemnify and hold harmless each of
Collins Stewart and its Relevant Persons against all or any claims, actions,
liabilities, demands, proceedings or judgements (a “Claim”) made, brought or
established against any of Collins Stewart and its Relevant Persons in any
jurisdiction:

  11.2.1   which Collins Stewart (or any Relevant Person) may suffer or incur as
a person who has issued or approved the contents of any financial promotion (as
defined for the purpose of Section 21 of the FSMA) issued by or on behalf of the
Company; or     11.2.2   which may be brought against or incurred by Collins
Stewart (or any Relevant Person) in connection with or directly or indirectly
arising out of:

  (a)   the proper performance by Collins Stewart or any Relevant Person of its
obligations hereunder or otherwise in connection with its appointment hereunder
or its role as the Company’s Nominated Adviser for the purpose of the AIM Rules;
or     (b)   the failure or alleged failure by the Company or any of the
Directors of the Company to comply with the AIM Rules, FSMA or any other
requirements of statute or statutory regulation; or     (c)   the entry by
Collins Stewart into this Agreement and for any action taken by or on behalf of
Collins Stewart in pursuance of its engagement hereunder

    save to the extent that any such losses, liabilities, claims, costs, charges
or expenses arise because of the fraud, negligence or wilful default of Collins
Stewart or any Relevant Person or breach by Collins Stewart of the terms of this
Agreement or breach by Collins Stewart or the Relevant Person of the rules of
the FSA or the NOMAD Rules or other applicable law, or are of such nature that
liability may not be excluded pursuant to the rules of the FSA, the NOMAD Rules
or other applicable law.

18



--------------------------------------------------------------------------------



 



11.3   Subject to the saving provided at the end of Clause 11.2, the Company
undertakes and covenants to indemnify Collins Stewart (for itself and as agent
and trustee for each Relevant Person) against all losses, liabilities, claims,
reasonable costs, charges and expenses which may be brought against or incurred
by Collins Stewart (or any Relevant Person) in connection with or arising out of
any breach or alleged breach of any of the undertakings set out in Clause 6 or
of any other term of this Agreement on the part of the Company.   11.4   Collins
Stewart shall, subject to any requirement imposed by an insurer of Collins
Stewart of a Relevant Person, as soon as practicable after becoming aware of any
Claim made, or threatened, against any Relevant Person in respect of which an
indemnity may be sought pursuant to Clause 11.2, notify the Company thereof.
Collins Stewart and any Relevant Person will, to the extent reasonable and
practicable in the circumstances, and subject to any requirement imposed by an
insurer of Collins Stewart or the Relevant Person, consult with the Company and
regarding the conduct of the Claim and shall give to the Company such
opportunities as they may reasonably request to make representations regarding
the conduct of the Claim subject to Collins Stewart or the Relevant Person being
indemnified in a manner satisfactory to it against all costs, charges and
expenses incurred by it in complying with any such request. Collins Stewart and
any Relevant Person shall provide such information and documentation relating to
the Claim as the Company may reasonably require and shall keep the Company
informed in relation to such Claim. Collins Stewart will not, and will procure
that each other Relevant Person does not, without the prior written consent of
the Company settle or compromise or consent to the entry of any judgment in
respect of any Claim except where any failure to or delay in so compromising or
consenting could, in Collins Stewart’s reasonable opinion, materially and
adversely affect the reputation of Collins Stewart or such Relevant Person in
which event Collins Stewart or that Relevant Person will consult with the
Company before so compromising or consenting.   11.5   The Company will not,
without the prior written consent of Collins Stewart (acting reasonably and in
good faith), settle or compromise or consent to the entry of any judgment with
respect to any Claim in respect of which a Claim may be brought by an Relevant
Person under Clause 11.2 where Collins Stewart is an actual or potential

19



--------------------------------------------------------------------------------



 



    party to such Claim unless such settlement, compromise or consent includes
an unconditional release of Collins Stewart from all loss, damage, liability,
cost, charge or expense arising out of or in connection with such Claim.

11.6   If any third party is engaged by the Company and a limitation on the
extent to which claims may be made against such third party in respect of any
liabilities is agreed by the Company, where any damage or loss is suffered by
the Company or the Director for which Collins Stewart and any such third party
would otherwise be jointly and severally liable to the Company or the Director
the extent to which such damage or loss shall be recovered from Collins Stewart
shall be limited so as to be in proportion to Collins Stewart’s responsibility
for the circumstances that give rise to the damage or loss.

11.7   The indemnities contained in Clauses 11.2 and 11.3 shall extend to
include all reasonable costs and expenses including reasonable legal fees and
expenses on a full indemnity basis suffered or incurred by any Relevant Person
in connection with enforcing its rights under such indemnity (together with any
VAT thereon).   12.   ENTIRE AGREEMENT   12.1   This Agreement sets out the
entire agreement of the parties hereto in relation to the appointment of Collins
Stewart as the Company’s nominated adviser and broker.   12.2   All other
previous letters or agreements between any of the parties hereto relating to the
appointment of Collins Stewart as nominated adviser and broker to the Company
shall have no further effect including, but not limited to the engagement letter
dated 9 March 2007 between the Company and Collins Stewart.   13.   ASSIGNMENT  
    The Agreement, and the rights and obligations arising under it, shall not be
assignable nor transferable without the prior written agreement of each of the
other parties hereto.

20



--------------------------------------------------------------------------------



 



14.   THIRD PARTY INVESTIGATION       Collins Stewart will make any such
investigations into the status and standing of the Company, its Directors,
shareholders and other senior employees as it considers necessary in relation to
its appointment as nominated adviser including without limitation, instructing
third party investigatory agencies to undertake such investigations on Collins
Stewart’s behalf and the Company agrees to reimburse Collins Stewart for such
investigations.   15.   VARIATION OF TERMS       No variation of any provision
of this Agreement shall be effective unless made in writing and signed on behalf
of Collins Stewart and by a director on behalf of the Company if such variation
affects their respective obligations under this Agreement.   16.   COUNTERPARTS
      This Agreement may be entered into in any number of counterparts and by
the parties to it on separate counterparts each of which when executed and
delivered shall be an original, but all the counterparts shall together
constitute one and the same instrument.   17.   NOTICES AND SERVICE OF PROCESS  
17.1   Any notice or other communication required or authorised to be given by
any party to another in connection with this Agreement shall be in writing.  
17.2   Subject to Clause 17.2 below, any notice or other communication to be
given hereunder shall either by sent by facsimile transmission, by first class
post or by registered airmail to the relevant address(es) of the relevant party
referred to in this Agreement or any other address notified for this purpose and
shall be conclusively deemed to have been given, if sent by facsimile
transmission, at the time of printout of a transmission report showing that the
correct number of pages has been sent without error (unless such notice would
otherwise be deemed to be given on a day which is not a business day or after
5.30pm on any business day, in which case it shall instead be deemed to have
been given at 9.00am on the next following business day), if sent by first class
post, on the second business day after the date of posting and if sent by
registered airmail, on the fifth business day from the date of posting.



21



--------------------------------------------------------------------------------



 



17.3   The Company irrevocably appoint Jordans Limited, 20-22 Bedford Row,
London WC1R 4JS as its process agent to receive on their behalf service of any
process in any proceedings in England. Such service shall be deemed completed on
delivery to such agent (whether or not such process is forwarded to and received
by the Company). If for any reason either such process agent ceases to be able
or willing to act as process agent, the Company irrevocably agree to appoint a
substitute process agent acceptable to Collins Stewart and to deliver to Collins
Stewart a copy of the new process agent’s acceptance of that appointment within
30 days of such acceptance.   17.4   The parties irrevocably consent to any
process in a legal action or proceedings in connection with this Agreement being
served on them in accordance with the provisions of this Agreement relating to
the service of notices. Nothing contained in this Agreement shall affect the
right to serve process in any other manner permitted by law.   18.   THIRD PARTY
RIGHTS       Subject as provided in Clause 11.2, a person who is not a party to
this Agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of this Agreement. For the avoidance of doubt, the
parties hereto may agree to terminate this Agreement or vary any of its terms
without the consent of any third party.   19.   GOVERNING LAW       This
Agreement shall be governed by and construed in accordance with English Law and
the parties hereby irrevocably submit to the exclusive jurisdiction of the
English courts in connection with any matter arising therefrom.

AS WITNESS the hands of the parties hereto or their duly authorised
representatives the day and year first above written.

22



--------------------------------------------------------------------------------



 



SCHEDULE 1
Compliance Checklist
Northwest Biotherapeutics, Inc. (the “Company”)
In order to facilitate Collins Stewart Europe Limited (“Collins Stewart”), the
Company’s nominated adviser, remaining in regular contact with the Company and
to keep up-to-date with developments at the Company, to enable Collins Stewart
to fulfil its obligations under the AIM Rules for Nominated Advisers and also to
help ensure compliance by the Company of its obligations under the AIM Rules for
Companies.
The provisions relating to the Compliance Meetings required to be held by the
directors of the Company are set out in the Nominated Adviser and Broker
Agreement (the “Agreement”) entered into between the Company and Collins
Stewart. If any Director is in any doubt as to any aspect of this Compliance
Checklist, the AIM Rules for Companies or Nominated Advisers or the terms of the
Agreement, he should in the first instance contact Collins Stewart.
The Company must hold a Compliance Meeting (as defined in the Agreement) of
Directors (and Collins Stewart as applicable) at least once a month at which the
Company answers each question and provides additional information as required.
The completed Compliance Checklist must be signed on behalf of the Board of
Directors by a Director and sent to Collins Stewart immediately following each
Compliance Meeting, in the first instance by:

•   telephoning Tim Mickley on +44 (0) 207 523 8313 or Adam Cowen on +44 (0)207
523 8320 or   •   fax to +44 (0)207 523 8134, for the attention of Tim
Mickley/Adam Cowen or   •   email to tmickley@collins-stewart.com and
acowen@collins-stewart.com and in either case   •   sending the original hard
copy to follow in the post to Collins Stewart Europe Limited, 88 Wood Street,
London, EC2V 7QR and marked for the attention of Tim Mickley or Adam Cowen.

Where any Director (whether present at a Compliance Meeting or otherwise)
disagrees with any response or information provided to Collins Stewart in any
Compliance Checklist (or

23



--------------------------------------------------------------------------------



 



considers any response or information provided inadequate, incomplete or
misleading), he or she must inform Collins Stewart immediately by:

•   telephoning Tim Mickley on +44 (0) 207 523 8313 or Adam Cowen on +44 (0)207
523 8320 or   •   fax to +44 (0)207 523 8134, for the attention of Tim
Mickley/Adam Cowen or   •   email to tmickley@collins-stewart.com and
acowen@collins-stewart.com.

The Company

     
Are there any significant developments in relation to the Company’s business
including its contracts and customers? If yes, please provide a full update.
  Yes      o
No       o
 
   
Update:
   
 
   
Are there any significant developments in the Company’s sector(s) and market(s)?
If yes, please provide a full update.
  Yes      o
No       o
 
   
Update:
   
 
   
Do you feel that it is an appropriate time for Collins Stewart to undertake a
visit to the Company’s offices of operation and meet with the directors and key
managers? Are there any new key managers Collins Stewart should meet? If yes,
please provide full details.
  Yes      o
No       o
 
   
Details:
   
 
   
Is there any unpublished price sensitive information in existence of which
Collins Stewart is not aware? If yes, please provide full details.
  Yes      o
No       o
 
   
Details:
   

Directors and board

     
Do you consider that the composition of the board of directors as a whole
continues to reflect the Company’s needs, for example given its type, size and
profile? If no, please provide reasons.
  Yes      o
No       o

24



--------------------------------------------------------------------------------



 



     
 
   
 
   
Reasons:
   
 
   
Do you consider that each of the directors continues to have the relevant
experience in relation to their role and is suitable to be a director of a
company with its shares admitted to trading on AIM? If no, please provide
reasons.
  Yes      o
No       o
 
   
Reasons:
   
 
   
Are any changes to the board of directors proposed? If yes, please provide
details. (Please also provide details as to the suitability of such
individual(s) as potential board directors).
  Yes      o
No       o
 
   
Details:
   
 
   
Do you consider that the composition of the board of directors as a whole
continues to reflect the Company’s needs, for example given its type, size and
profile? If no, please provide reasons.
  Yes      o
No       o
 
   
Reasons:
   
 
   
Do you consider the Company’s corporate governance measures continue to be
appropriate? If no, please provide reasons.
  Yes      o
No       o
 
   
Reasons:
   
 
   
AIM Rule compliance
   
 
   
Do you consider the Company’s procedures to facilitate compliance with the AIM
Rules for Companies are sufficient? If no, please provide details.
  Yes      o
No       o
 
   
Details:
     
Do the directors and the Company understand their continuing responsibilities
and obligations under the AIM Rules for Companies. If no, please provide
details.
  Yes      o
No       o

25



--------------------------------------------------------------------------------



 



     
 
   
Details:
   
 
   
Has the Company released any notifications to the London Stock Exchange without
the prior consent of Collins Stewart? If yes, please provide details.
  Yes      o
No       o
 
   
Details:
   

         
Signed
                      Director, duly authorised for an on behalf of the board of
directors of Northwest Biotheraeputics, Inc.
 
       
Name
                   
Date
                 

26



--------------------------------------------------------------------------------



 



         
SIGNED by
       
 
       
duly authorised for and on behalf of
       
 
       
COLLINS STEWART EUROPE LIMITED
       
 
       
 
       
SIGNED by
       
 
       
duly authorised for and on behalf of
       
 
       
NORTHWEST BIOTHERAPEUTICS, INC.
       
 
       

